I concur with the opinion that the trial court's judgment should be affirmed, but I would not affirm on the grounds of waiver. I read Menefee v. Queen City Metro (1990), 49 Ohio St. 3d 27,550 N.E.2d 181, to defeat a due process or equal protection challenge to exclusion of collateral sources under statutory sovereign immunity. The Supreme Court recognized a valid state interest under both a strict-scrutiny and a rational-basis analysis, where the classification in R.C. 2744.05(B), excluding subrogation claims, was determined to be justified by economic considerations. For these same economic reasons, I cannot find merit in appellant's argument that the unconstitutionality of R.C. 2317.45 in the "Tort Reform Act" as held in Sorrell v.Thevenir (1994), 69 Ohio St. 3d 415, 633 N.E.2d 504, should apply equally to the legislature's policy excluding recovery for *Page 576 
collateral sources under statutory sovereign immunity afforded political subdivisions in tort actions under R.C. 2744.05(B). The argument compares apples and oranges.
Admittedly, the holding in Sorrell regarding violation of the right to trial by jury in Section 5, Article I and open courts in Section 16, Article I of the Ohio Constitution blurs any bright-line solution under Menefee, since these arguments were neither addressed nor mentioned. The Supreme Court's silence inSorrell suggests to me that Menefee is still good law.